Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 11/17/2021.  Claims 1-27 are currently pending in the application.


Election/Restrictions

Applicant’s election without traverse of group I, drawn to claims 1-21, in the reply filed on 11/17/2021 is acknowledged.

Claims 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “low crosslinked nucleus” and the term “low” in claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, note that present application states the particle nucleus has a degree of crosslinking of  more than 10% by mass… more than 60% by mass (paragraph 0063) in the present invention and low crosslinked in prior art is < 10% by mass (paragraph 0008). Hence, the metes and bounds of present claim cannot be ascertained by one skilled in art prior to the filing of present application.
Claims 2-21 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 1.

Claim 20 contains the trademark/trade name “Triton”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “stabilizer” and, accordingly, the identification/description is indefinite.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “nucleation step comprises polymerizing one or more mono-vinyl monomers or one or more monomers with at least two carbon-carbon double bonds or a mixture thereof” and fails to limit the recitation that “nucleation step includes polymerizing monomers to form a non-crosslinked or low crosslinked nucleus”.  Specifically, when the nucleation step comprises “one or more monomers with at least two carbon-carbon double bonds or a mixture thereof” in an alternative embodiment it is neither non-crosslinked nor low crosslinked.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9, 12-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrinner et al (US 2014/0316050 A1).
Regarding claim 1, Schrinner et al disclose in example 1 a process of polymerizing styrene, HEMA, n-butyl acrylate, n-butyl methacrylate and Veova® 9 (paragraphs 0115-0116) which reads on nucleation step to form non-crosslinked nucleus and containing live reaction sites for further polymerization in present claim 1.  See example 2, wherein copolymer dispersion (i.e. reads on polymer particle in present claim 1) is prepared by addition of MMA, n-butyl acrylate, and acrylic acid to the precursor obtained in example 1 over a period of 4.5 hours and polymerized.  Subsequent to this polymerization, MMA, HEMA, n-butyl acrylate, and acrylic acid were added over a period of 1.5 hours and polymerized (paragraphs 0117-0118) which reads on growth step by growing particles from the live reaction sites of the nucleation step by adding a monomer mixture to form a gradient polymer particle in present claim 1.  It is possible to carry out 
Regarding claims 2, 3 and 4, see example 2, wherein gradient polymer is formed by polymerization of MMA, HEMA, n-butyl acrylate, and acrylic acid in the presence of polymer obtained by the polymerization of MMA, n-butyl acrylate, and acrylic acid (paragraphs 0117-0118). Note that monomers MMA, HEMA, n-butyl acrylate, and acrylic acid used in second step of example 2 are different from monomers in first step.  It is possible to carry out the process continuously (gradient polymerization) i.e. a monomer mixture is added with a changing composition (paragraph 0026).  
Regarding claim 5, given that process is substantially similar to that presently claimed and a porogen is not included in the polymerization process, it is the office’s position that polymer particles produced by the process of Shrinner et al are inherently non-porous.  Case law holds that a material and its properties are inseparable, see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 6, see example 1, wherein the nucleus is formed from styrene, HEMA, n-butyl acrylate, n-butyl methacrylate, and Veova® 9 (paragraphs 0115-0116) which read on mono-vinyl monomers in present claim 6.
Regarding claim 7, Schrinner et al teach aqueous secondary copolymer dispersions which are polymerized in a homogeneous organic medium (abstract, paragraph 0002) which reads on homogeneous solvent system in present claim 7.
Regarding claims 8, 9, and 17, in addition to 12e above, the precursor is prepared by polymerization of monomers in an organic solvent Dowanol® PnB (paragraphs 0091 and 0115).  The free-radical polymerization can be carried out in the presence of solvent or mixture of these solvents (paragraph 0024).  
Regarding claims 12 and 13, see example 2, wherein the monomer mixture comprises MMA, n-butyl acrylate, and acrylic acid in first growth step and MMA, HEMA, n-butyl acrylate, and acrylic acid in the second growth step (paragraphs 0117-0118).
Regarding claim 16, Schrinner et al teach that it is possible to carry out the process continuously (gradient polymerization) i.e. a monomer mixture is added with a changing composition (paragraph 0026).
Therefore, Schrinner et al anticipate the present claims.

Claims 1, 4-6 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartig et al (US 2015/0099843 A1).
Regarding claims 1 and 4, Hartig et al disclose a process of feeding a homogeneous mixture of monomers (feed Z1) comprising acrylic acid, hydroxyethyl methacrylate, 2-butyl acrylate, styrene, and methyl methacrylate over a period of 40 minutes at a constant flow rate and then reacted at 800C for 10 minutes (i.e. reads on forming non-crosslinked nucleus in present claim 1).  Subsequently feed Z2 comprising 1,4-butanediol diacrylate, n-butyl acrylate, and methyl methacrylate were added over a period of 90 minutes with a constant flow rate and reacted at 800C to obtain a polymer dispersion (paragraph 0232-0242) which reads on growth step by growing particles from the live reaction sites of the nucleation step by adding a monomer mixture to form a gradient polymer particle in present claim 1.  The addition of monomers to be polymerized are added continuously or in stages.  In the course of polymerization the monomer compositions may be altered once, a number of times or else continuously (i.e. gradient procedure) (paragraph 0136).
Regarding claim 5, given that process is substantially similar to that presently claimed and a porogen is not included in the polymerization process, it is the office’s position that polymer particles produced by the process of Hartig et al are inherently In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 6, see example 1, wherein the feed Z1 comprises acrylic acid, hydroxyethyl methacrylate, 2-butyl acrylate, styrene, and methyl methacrylate paragraph 0234) which read on mono-vinyl monomers in present claim 6.
Regarding claims 12 and 13, see example 1, wherein feed Z2 comprises a monomer mixture including n-butyl acrylate, and methyl methacrylate (paragraph 0236) which read on mon-vinyl monomer in present claim 12 and acrylates in present claim 13.
Regarding claims 14 and 15, see example 1, wherein feed Z2 comprises a monomer mixture including 1,4-butanediol diacrylate (paragraph 0236) which reads on polyfunctional monomer in present claim 14 and polyfunctional acrylate in present claim 15.
Therefore, Hartig et al anticipate the present claims.

Claims 1, 4-6, 8-13, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabuurs et al (US 2015/0175451 A1).
Regarding claims 1 and 4, Nabuurs et al disclose in example 1, a process of preparing sequential vinyl polymers comprising a step of adding 10% of the first monomer feed including methacrylic acid, dibutyl itaconate and methyl methacrylate to a reactor and heated to 900C and stirred for 15 minutes.  Next the remainder of first monomer feed is added over a period of 210 minutes (i.e. reads on nucleation step to form a non-crosslinked nucleus in present claim 1).  Next a second monomer feed comprising methacrylic acid, methyl methacryate, butyl acrylate and butyl methacrylate was added over a period of 240 minutes and reactant contents are stirred at 700C (i.e. 
Regarding claim 5, given that process is substantially similar to that presently claimed and a porogen is not included in the polymerization process, it is the office’s position that polymer particles produced by the process of Nabuurs et al are inherently non-porous.  Case law holds that a material and its properties are inseparable, see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977)
Regarding claim 6, see example 1, wherein the first monomer feed used to form first polymer comprises methacrylic acid, and methyl methacrylate (paragraph 0304) which reads on monovinyl monomer in present claim 6.
Regarding claims 8-9 and 17-18, Nabuurs et al teach that in solution polymerization, the polymerization is performed in organic solvents in a sequentially fed multiphase polymerization (paragraph 0167-1068). Typical organic solvents include toluene, xylene, tetrahydrofuran and mixtures of these solvents (paragraph 0174) which read on the organic solvent in present claim 8, organic solvent and one or more cosolvents in present claim 9 and co-solvent in present claims 17 and 18.  It is the office’s position that dissolving the monomers in organic solvent is implicit in the solution polymerization process.
Regarding claims 10 and 19, see example 1, wherein a solution of sodium lauryl sulfate (i.e. a surfactant and reads on stabilizer in present claim 10) and ammonium persulphate (i.e. reads on radical initiator in present claims 10 and 19) is used in the preparation of first stage polymer (paragraph 0304).
Regarding claim 11, see example 1, wherein the polymerization is conducted at 700C (paragraph 0304) which reads on nucleation step is initiated by heat in present claim 11.
Regarding claims 12-13, see example 1, wherein the second monomer feed comprises methacrylic acid, methyl methacryate, butyl acrylate and butyl methacrylate (paragraph 0305) which reads on mon-vinyl monomer in present claim 12; acrylates and methacrylates in present claim 13.
Regarding claim 21, see example 1, wherein ammonium persulphate is used an initiator (paragraph 0304).
Therefore, Nabuurs anticipate the present claims.	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hartig et al (US 2015/0099843 A1) in view of Schrinner et al (US 2014/0316050 A1).
The discussion with respect to Hartig et al in paragraph 13 above is incorporated here by reference.
Hartig et al fails to disclose dissolving monomers in organic solvent in the nucleation step; including stabilizer and a radical initiator in the nucleation step; and initiation of nucleation step by heat.
However, regarding dissolving monomers in organic solvent in the nucleation step, Hartig et al in the general disclosure teach that first polymer that is obtained in step A is obtained by solution polymerization and the polymer is subsequently dispersed in aqueous medium (paragraph 0121).  Additionally, Schrinner et al teach that secondary copolymer dispersions are prepared by polymerizing in an organic homogeneous 
Regarding including stabilizer and a radical initiator in the nucleation step, and initiation of nucleation step by heat, see example 1, of Hartig et al, wherein step A is conducted in the presence of a solution of the sodium peroxodisulfate (i.e. reads on initiator in present claim 10 and persulfate in present claim 21), sodium lauryl sulfate (i.e. a surfactant and reads on the stabilizer in present claims 10, and 19), and the polymerization is conducted at 800C (paragraph 0232-0234) which reads on nucleation step is initiated by heat in present claim 11. Examples of suitable non-ionic emulsifiers include ethoxylated alkyl phenols having 4 to 12 carbon atoms in the alkyl radical and having a degree of ethoxylation in the range from 3 to 50 (paragraph 0117) which reads on Triton N in present claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764